Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the invention as recited in the claimed, including storing a sensor table that identifies a plurality of real-world value entries, and a plurality of input correlithm objects each linked with a real-world value entry; receiving at a sensor a first input signal associated with a first timestamp, the first input signal representing a first real-world value entry in the sensor table; identifying a first input correlithm object in the sensor table linked with the first real-world value entry; outputting the first input correlithm object; receiving at the sensor a second input signal associated with a second timestamp, the second input signal representing a second real-world value entry in the sensor table; identifying a second input correlithm object in the sensor table linked with the second real-world value entry; outputting the second input correlithm object; and storing a sensor output table that identifies the first real-world value entry associated with the first input correlithm object and the first timestamp, and the second real-world value entry associated with the second input correlithm object and the second timestamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182